UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4960



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY LEROY HAILEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00080-WLO)


Submitted:     May 30, 2007                    Decided:   July 9, 2007


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Gregory Davis, Senior
Litigator, Winston-Salem, North Carolina, for Appellant.     Anna
Mills Wagoner, United States Attorney, Kearns Davis, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony   Leroy   Hailey    pled    guilty   to   possession   of

methamphetamine with intent to distribute, 21 U.S.C.A. § 841(a),

(b)(1)(B) (West 1999 & Supp. 2007), and was sentenced to a term of

seventy-eight months imprisonment.         Hailey appeals his sentence,

contending first that the district court erred in applying a

two-level adjustment for obstruction of justice, U.S. Sentencing

Guidelines Manual § 3C1.1 (2005), next challenging our standard of

review for sentences as an unconstitutional post-Booker1 return to

mandatory guideline sentences, and also arguing that his sentence

was unreasonable.    We affirm.

           Hailey was arrested and detained on state drug charges

after he sold methamphetamine to an informant.        His residence was

searched and detectives found eighty-two grams of methamphetamine,

a digital scale, two rifles, and a shotgun.          During the search,

Hailey stated that the drugs belonged to his brother, who was in

jail and had asked him to get the drugs from the safe at their

mother’s house and hold it until he made bond.        Hailey also said,

as the firearms were removed from his residence, “No, don’t take my

guns.”   After he was taken into custody, Hailey waived his Miranda2

rights and made a written statement in which he said the three

firearms were his.


     1
      United States v. Booker, 543 U.S. 220 (2005).
     2
      Miranda v. Arizona, 384 U.S. 436 (1966).

                                   - 2 -
            While Hailey was confined on the state charges, he had a

conversation with his mother on a recorded telephone line, in which

he told her that he needed to have someone retrieve his guns from

the Sheriff’s Department, claim ownership of the guns, and assert

that Hailey had lied when he said the guns were his.                 Otherwise,

Hailey feared that federal charges would be filed against him

because, as a convicted felon, he was prohibited under federal law

from possessing firearms.           No one claimed the guns and federal

charges    were   later     brought   against   Hailey     for    possession    of

methamphetamine with intent to distribute and possession of a

firearm by a convicted felon.

            Under the terms of his plea agreement, Hailey pled guilty

to the drug offense and the firearm charge was dismissed.                       At

sentencing,      the   government     agreed   to   the   elimination   of     the

dangerous weapon enhancement recommended in the presentence report

under U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (2005).3

However, the district court determined that Hailey’s recorded

statements to his mother supported an adjustment for obstruction of

justice.

            On    appeal,    Hailey    first    claims    that,    because     his

conversation with his mother concerned the firearms offense, and

the firearms count was dismissed, the conversation did not relate



     3
      The record does not reflect the government’s reasons for
agreeing to the elimination of the dangerous weapon enhancement.

                                      - 3 -
to the instant offense of conviction and could not be the basis for

an obstruction of justice adjustment.              This argument is reviewed

for plain error because Hailey did not make it in the district

court.   United States v. Hadden, 475 F.3d 652, 670 (4th Cir. 2007).

However,    we   find   no   error,   plain   or    otherwise.   See    United

States v. Burke, 345 F.3d 416, 428-30 (6th Cir. 2003) (action

intended to impede investigation that resulted in defendant’s plea

bargain and conviction supported obstruction of justice adjustment,

though action related to charge that was dropped as part of plea

bargain).

            Hailey also contends that his conversation with his

mother does not support the § 3C1.1 adjustment because he did not

explicitly ask her to perjure herself or to find someone who would

do so. However, the record discloses that Hailey specifically told

his mother that he wanted someone to lie to the authorities about

who owned the guns to help him avoid a federal firearms charge.

The district court did not clearly err in finding that this conduct

constituted an attempt to obstruct justice.

            Hailey next asserts that our precedents have returned

this Circuit to a mandatory guideline scheme. See United States v.

Green, 436 F.3d 449, 457 (4th Cir.) (holding that sentence within

advisory    guideline    range   is    presumptively     reasonable),   cert.

denied, 126 S. Ct. 2309 (2006), and United States v. Moreland, 437

F.3d 424, 434 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006)


                                      - 4 -
(holding that “[t]he farther the court diverges from the advisory

guideline range, the more compelling the reasons for the divergence

must be”). We disagree. Moreover, as Hailey acknowledges, a panel

of this court may not overrule the decision of another panel.

United States v. Chong, 285 F.3d 343, 346 (4th Cir. 2002).

             Finally, Hailey argues that his sentence was unreasonable

because it was greater than necessary to comply with the purposes

of 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), and suggests

that   the   mandatory   minimum    sentence   of   five   years   would   be

sufficient.     After Booker, a district court is no longer bound by

the range prescribed by the sentencing guidelines. However, courts

still must calculate the applicable guideline range after making

the appropriate findings of fact and must consider the range in

conjunction with other relevant factors under the guidelines and 18

U.S.C.A. § 3553(a).      Moreland, 437 F.3d at 432.          “The district

court need not discuss each factor set forth in § 3553(a) ‘in

checklist fashion;’ ‘it is enough to calculate the range accurately

and explain why (if the sentence lies outside it) this defendant

deserves more or less.’”       Id. at 432 (quoting United States v.

Dean, 414 F.3d 725, 729 (7th Cir. 2005)).           This court will affirm

a post-Booker sentence if it “is within the statutorily prescribed

range and is reasonable.”          Moreland, 437 F.3d at 433 (internal

quotation marks and citation omitted).         “[A] sentence within the




                                    - 5 -
proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

           In sentencing Hailey, the district court appropriately

treated the guidelines as advisory.           The record shows that the

court considered and discussed many of the § 3553(a) factors,

including the seriousness of the offense, Hailey’s conduct after

his   arrest,   and   his   potential   for   rehabilitation.   Hailey’s

seventy-eight-month prison term is in the middle of the guideline

range and is below the statutory maximum term of forty years

imprisonment under 21 U.S.C.A. § 841(b)(1)(B).           Hailey does not

present any information so compelling as to rebut the presumption

that a sentence within the properly calculated guideline range is

reasonable.     We conclude that Hailey’s sentence was reasonable.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                AFFIRMED




                                   - 6 -